As filed with the Securities and Exchange Commission on July 7, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21342 NEUBERGER BERMAN HIGH YIELD STRATEGIES FUND INC. (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant’s telephone number, including area code: (212) 476-8800 Robert Conti, Chief Executive Officer c/o Neuberger Berman Management LLC Neuberger Berman High Yield Strategies Fund Inc. 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and Addresses of agents for service) Date of fiscal year end: October 31, 2011 Date of reporting period: April 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Report to Stockholders Neuberger Berman High Yield Strategies Fund Inc. Semi-Annual Report April 30, 2011 Contents PRESIDENT'S LETTER 1 PORTFOLIO COMMENTARY 2 SCHEDULE OF INVESTMENTS 6 FINANCIAL STATEMENTS 17 FINANCIAL HIGHLIGHTS/PER SHARE DATA 30 Distribution Reinvestment Plan 32 Directory 34 Proxy Voting Policies and Procedures 35 Quarterly Portfolio Schedule 35 The "Neuberger Berman" name and logo are registered service marks of Neuberger Berman Group LLC. "Neuberger Berman Management LLC" and the individual Fund name in this piece are either service marks or registered service marks of Neuberger Berman Management LLC. ©2011 Neuberger Berman Management LLC. All rights reserved. President's Letter Dear Shareholder, I am pleased to present the semi-annual report for Neuberger Berman High Yield Strategies Fund Inc. for the six months ended April 30, 2011. The report includes a portfolio commentary, a listing of the Fund's investments and its unaudited financial statements for the reporting period. The Fund seeks high total return (income plus capital appreciation). To pursue both, we have assembled a portfolio that consists primarily of high yield debt securities. In addition, I would like to provide an update on the Fund's tender offer activity. The Fund has adopted a tender offer program under which if its common shares trade at an average daily discount to net asset value per share (NAV) of greater than 10% during a 12-week measurement period, the Fund would conduct a tender offer for between 5% and 20% of its outstanding common shares at a price equal to 98% of its NAV determined on the day the tender offer expires. During the reporting period, the Fund conducted a 12-week measurement period. For the 12 weeks ended November 10, 2010, the Fund traded at an average daily discount to NAV of less than 10% and, accordingly, was not required to conduct a tender offer. Thank you for your confidence in the Fund. We will do our best to continue earning your trust in the years to come. Sincerely, Robert Conti President and CEO Neuberger Berman High Yield Strategies Fund Inc. 1 High Yield Strategies Fund Inc. Portfolio Commentary Neuberger Berman High Yield Strategies Fund Inc. generated a 7.87% return on a net asset value (NAV) basis for the six months ended April 30, 2011 and outperformed its benchmark, the BofA Merrill Lynch U.S. High Yield Master II Constrained Index, which provided a 6.13% return for the period. The Fund also outperformed its previous benchmark, the Barclays Capital U.S. High-Yield 2% Issuer Capped Bond Index, which returned 6.18% for the period. During the reporting period, the Fund's high yield securities generated strong results. The use of leverage (typically a performance enhancer in up markets and a detractor during market retreats) was beneficial for performance as well. Many of the same themes that had been evident for much of calendar year 2010 remained in place during the reporting period, as the economy continued to expand, investor risk appetite was generally strong and corporate earnings often were more positive than expected. All told, the Fund's index posted positive returns during five of the six months covered by this report. The high yield market's gains were broad-based, as bonds rated CCC and lower (a relatively low rating) and BB (rated higher) in the index returned 9.73% and 4.45%, respectively. For the Fund, security selection in energy, support services and packaging provided the largest positive impact on performance relative to the index. In contrast, security selection in technology, diversified financial services and gaming detracted the most from relative results. We made several adjustments to the portfolio during the reporting period. For the first half of the period, the Fund's overall credit quality was similar to that of the index. Following the December 2010 extension of the Bush-era tax cuts, we became more optimistic about the overall economy. We also felt that the increase in corporate depreciation rates for qualified investments would spur capital expenditures and, in turn, help to lower unemployment. Against this backdrop, we increased the Fund's exposure to CCC and CC rated securities. We also increased our allocation to more cyclical sectors of the market, such as media and gaming, as we felt they would be beneficiaries of the ongoing economic expansion. Conversely, we pared the Fund's exposure to areas of the market that we felt had become less attractively valued. These areas included sectors such as diversified financial services, oil and gas pipelines and health care, as well as security structures, including low-coupon, long-dated bonds. The latter move modestly shortened the Fund's duration. The high yield market's strong performance since the credit crisis continued over the reporting period. This has led to some speculation as to when the market may take a pause. While a setback would not be completely surprising given the amount high yield spreads (the difference in yield between Treasuries and high yield securities) have narrowed since 2008, we see signs of further long-term upside potential for the market. It appears to us that the economy has enough momentum to continue expanding, as the recovery has withstood continued elevated unemployment and an anemic housing market. Even though recent economic growth has been less robust than in recoveries from previous severe downturns, it has allowed core inflation to remain relatively benign. What's more, corporate fundamentals are largely improving and high yield default rates have recently been low and we believe they could remain low during the near- to intermediate term. Default rates fell from approximately 2.4% at the beginning of the reporting period to 0.8% at the end of April 2011. Finally, in our view, it's likely that demand could remain robust as investors search for incremental yield. Sincerely, Ann Benjamin, Tom O'Reilly and Russ Covode, Portfolio Co-Managers 2 TICKER SYMBOL High Yield Strategies Fund Inc. NHS PORTFOLIO BY MATURITY DISTRIBUTION (as a % of Total Investments excluding cash equivalents) One to Five Years % Five to Ten Years Ten Years of Greater Total % PERFORMANCE HIGHLIGHTS Inception Six Month Period Ended Average Annual Total Return Ended 04/30/2011** NAV1,3,4 Date 4/30/2011 1 Year 5 Years Life of Fund High Yield Strategies Fund Inc. 07/28/2003 % Inception Six Month Period Ended Average Annual Total Return Ended 04/30/2011 Market Price2,3,4 Date 4/30/2011 1 Year 5 Years Life of Fund High Yield Strategies Fund Inc. 07/28/2003 % Closed-end funds, unlike open-end funds, are not continuously offered. There is an initial public offering and, once issued, common shares of closed-end funds are sold in the open market through a stock exchange. The composition, industries and holdings of the Fund are subject to change. Investment return will fluctuate. Past performance is not indicative of future results. ** On August 6, 2010 Neuberger Berman Income Opportunity Fund Inc. and Neuberger Berman High Yield Strategies Fund merged with and into the Fund. Performance prior to August 6, 2010 is that of Neuberger Berman High Yield Strategies Fund, and uses that fund's NAV and Market Price as the opening prices. 3 Endnotes 1 Returns based on Net Asset Value ("NAV") of the Fund. Performance prior to August 6, 2010 is that of Neuberger Berman High Yield Strategies Fund, a predecessor to the Fund. 2 Returns based on market price of Fund common shares on the NYSE Amex. Performance prior to August 6, 2010 is that of Neuberger Berman High Yield Strategies Fund, a predecessor to the Fund. 3 Performance data current to the most recent month-end are available at www.nb.com. 4 Neuberger Berman Management LLC ("Management") has voluntarily agreed to waive a portion of the management fees that it is entitled to receive from the Fund. Please see the notes to the financial statements for specific information regarding the rate of the management fees waived by Management. Absent such a waiver, the performance of the Fund would be lower. 4 Glossary of Indices BofA Merrill Lynch U.S. High Yield Master II Constrained Index: An unmanaged market value-weighted index of all domestic and Yankee high-yield bonds, including deferred interest bonds and payment-in-kind securities. Qualifying bonds must have at least one year remaining to maturity, a fixed coupon schedule and a minimum amount outstanding of $100 million. Qualifying bonds are capitalization weighted provided the total allocation to an individual issuer does not exceed 2%. Barclays Capital U.S. Corporate High Yield 2% Issuer Cap Index: An unmanaged sub-index of Barclays Capital U.S. Corporate High Yield Bond Index, (which includes all U.S. dollar-denominated, taxable, fixed rate, noninvestment grade debt), capped such that no single issuer accounts for more than 2% of the index weight. Effective in February 2011, the Fund's benchmark changed from the Barclays Capital U.S Corporate High Yield 2% Issuer Cap Index to the BofA Merrill Lynch U.S. High Yield Master II Constrained Index. Please note that indices do not take into account any fees and expenses or any tax consequences of investing in individual securities that it tracks and that individuals cannot invest directly in any index. Data about the performance of these indices are prepared or obtained by Management and include reinvestment of all income dividends and distributions. The Fund may invest in securities not included in the above-described indices. 5 Schedule of Investments Neuberger Berman High Yield Strategies Fund Inc. (Unaudited) PRINCIPAL AMOUNT VALUE† Bank Loan Obligationsµ (2.9%) Financial Intermediaries (0.6%) $ First Data Corp., Term Loan B3, 2.96%, due 9/24/14 Lodging & Casinos (0.8%) Caesars Entertainment Operating Co., Term Loan B4, 9.50%, due 10/31/16 Radio & Television (0.8%) Clear Channel Communications, Inc., Term Loan A, 3.61%, due 7/30/14 ¢^^ Clear Channel Communications, Inc., Term Loan B, 3.86%, due 1/29/16 ¢^^ Utilities (0.7%) Texas Competitive Electric Holdings Co. LLC, Term Loan B, due 10/10/14 ¢^^ Total Bank Loan Obligations (Cost $8,117,403) Corporate Debt Securities (133.9%) Aerospace/Defense (0.3%) Huntington Ingalls Industries, Inc., Guaranteed Notes, 7.13%, due 3/15/21 ñ Airlines (1.9%) Continental Airlines, Inc., Senior Secured Notes, 6.75%, due 9/15/15 ñ Delta Air Lines, Inc., Senior Secured Notes, 9.50%, due 9/15/14 ñ United Airlines, Inc., Pass-Through Certificates, Ser. 2009-2, Class A, 9.75%, due 1/15/17 Apparel/Textiles (0.8%) Hanesbrands, Inc., Guaranteed Notes, 6.38%, due 12/15/20 Auto Loans (3.8%) Ford Motor Credit Co. LLC, Senior Unsecured Notes, 8.00%, due 12/15/16 Ford Motor Credit Co. LLC, Senior Unsecured Notes, 6.63%, due 8/15/17 Ford Motor Credit Co. LLC, Senior Unsecured Notes, 8.13%, due 1/15/20 Automakers (2.1%) Ford Holdings, Inc., Guaranteed Notes, 9.30%, due 3/1/30 Ford Motor Co., Senior Unsecured Notes, 9.98%, due 2/15/47 Navistar Int'l Corp., Guaranteed Notes, 8.25%, due 11/1/21 Banking (3.4%) Ally Financial, Inc., Guaranteed Notes, 6.25%, due 12/1/17 ñ Ally Financial, Inc., Subordinated Notes, 8.00%, due 12/31/18 Ally Financial, Inc., Guaranteed Notes, 8.00%, due 3/15/20 Ally Financial, Inc., Guaranteed Notes, 7.50%, due 9/15/20 ñ See Notes to Schedule of Investments 6 PRINCIPAL AMOUNT VALUE† Building & Construction (1.3%) $ Beazer Homes USA, Inc., Guaranteed Notes, 9.13%, due 6/15/18 Beazer Homes USA, Inc., Senior Unsecured Notes, 9.13%, due 5/15/19 ñ Standard Pacific Corp., Guaranteed Notes, 8.38%, due 5/15/18 ñ Standard Pacific Corp., Guaranteed Notes, 8.38%, due 1/15/21 ñ Building Materials (3.9%) Masco Corp., Senior Unsecured Notes, 6.13%, due 10/3/16 Ply Gem Industries, Inc., Senior Secured Notes, 8.25%, due 2/15/18 ñ USG Corp., Guaranteed Notes, 9.75%, due 8/1/14 ñ USG Corp., Senior Unsecured Notes, 6.30%, due 11/15/16 USG Corp., Senior Unsecured Notes, 9.75%, due 1/15/18 USG Corp., Guaranteed Notes, 8.38%, due 10/15/18 ñ Chemicals (3.4%) CF Industries, Inc., Guaranteed Notes, 6.88%, due 5/1/18 Hexion US Finance Corp., Senior Secured Notes, 8.88%, due 2/1/18 Huntsman Int'l LLC, Guaranteed Notes, 8.63%, due 3/15/20 Huntsman Int'l LLC, Guaranteed Notes, 8.63%, due 3/15/21 ñ Lyondell Chemical Co., Senior Secured Notes, 8.00%, due 11/1/17 ñ Momentive Performance Materials, Inc., Secured Notes, 9.00%, due 1/15/21 ñ Consumer/Commercial/Lease Financing (7.1%) CIT Group, Inc., Secured Notes, 7.00%, due 5/1/16 CIT Group, Inc., Secured Notes, 7.00%, due 5/1/17 CIT Group, Inc., Secured Notes, 6.63%, due 4/1/18 ñ Int'l Lease Finance Corp., Senior Unsecured Notes, 8.63%, due 9/15/15 ñ Int'l Lease Finance Corp., Senior Unsecured Notes, 8.75%, due 3/15/17 ñ Int'l Lease Finance Corp., Senior Unsecured Notes, 8.88%, due 9/1/17 Int'l Lease Finance Corp., Senior Secured Notes, 7.13%, due 9/1/18 ñ SLM Corp., Senior Medium-Term Notes, 6.25%, due 1/25/16 SLM Corp., Senior Unsecured Medium-Term Notes, Ser. A, 8.45%, due 6/15/18 Department Stores (1.6%) J.C. Penney Co., Inc., Senior Unsecured Notes, 5.65%, due 6/1/20 Macy's Retail Holdings, Inc., Guaranteed Notes, 6.38%, due 3/15/37 Sears Holdings Corp., Senior Secured Notes, 6.63%, due 10/15/18 ñ Diversified Capital Goods (0.5%) Mueller Water Products, Inc., Guaranteed Notes, 7.38%, due 6/1/17 Electric—Generation (8.8%) Calpine Corp., Senior Secured Notes, 7.25%, due 10/15/17 ñ Calpine Corp., Senior Secured Notes, 7.50%, due 2/15/21 ñ Dynegy Holdings, Inc., Senior Unsecured Notes, 7.50%, due 6/1/15 Dynegy Holdings, Inc., Senior Unsecured Notes, 7.75%, due 6/1/19 Dynegy-Roseton Danskammer, Pass-Through Certificates, Ser. B, 7.67%, due 11/8/16 Edison Mission Energy, Senior Unsecured Notes, 7.20%, due 5/15/19 Edison Mission Energy, Senior Unsecured Notes, 7.63%, due 5/15/27 NRG Energy, Inc., Guaranteed Notes, 7.63%, due 1/15/18 ñ NRG Energy, Inc., Guaranteed Notes, 8.25%, due 9/1/20 See Notes to Schedule of Investments 7 PRINCIPAL AMOUNT VALUE† $ RRI Energy, Inc., Senior Unsecured Notes, 7.63%, due 6/15/14 Texas Competitive Electric Holdings Co. LLC, Senior Secured Notes, 11.50%, due 10/1/20 ñ Electric—Integrated (0.4%) IPALCO Enterprises, Inc., Senior Secured Notes, 7.25%, due 4/1/16 ñ Electronics (1.9%) Freescale Semiconductor, Inc., Senior Secured Notes, 9.25%, due 4/15/18 ñ Freescale Semiconductor, Inc., Guaranteed Notes, 10.75%, due 8/1/20 ñ NXP BV Funding LLC, Senior Secured Notes, 9.75%, due 8/1/18 ñ Energy—Exploration & Production (10.4%) ATP Oil & Gas Corp., Secured Notes, 11.88%, due 5/1/15 Chesapeake Energy Corp., Guaranteed Notes, 9.50%, due 2/15/15 Chesapeake Energy Corp., Guaranteed Notes, 6.88%, due 8/15/18 Chesapeake Energy Corp., Guaranteed Notes, 6.63%, due 8/15/20 Chesapeake Energy Corp., Guaranteed Notes, 6.13%, due 2/15/21 Cimarex Energy Co., Guaranteed Notes, 7.13%, due 5/1/17 EXCO Resources, Inc., Guaranteed Notes, 7.50%, due 9/15/18 Linn Energy LLC, Senior Unsecured Notes, 8.63%, due 4/15/20 Linn Energy LLC, Guaranteed Notes, 7.75%, due 2/1/21 ñ Petrohawk Energy Corp., Guaranteed Notes, 7.25%, due 8/15/18 Petrohawk Energy Corp., Guaranteed Notes, 7.25%, due 8/15/18 ñ Pioneer Natural Resources Co., Guaranteed Notes, 5.88%, due 7/15/16 Plains Exploration & Production Co., Guaranteed Notes, 7.63%, due 6/1/18 Plains Exploration & Production Co., Guaranteed Notes, 8.63%, due 10/15/19 Plains Exploration & Production Co., Guaranteed Notes, 6.63%, due 5/1/21 Quicksilver Resources, Inc., Guaranteed Notes, 11.75%, due 1/1/16 SandRidge Energy, Inc., Guaranteed Notes, 8.00%, due 6/1/18 ñ SandRidge Energy, Inc., Guaranteed Notes, 7.50%, due 3/15/21 ñ Food & Drug Retailers (0.8%) Rite Aid Corp., Guaranteed Notes, 9.50%, due 6/15/17 Food—Wholesale (0.4%) Blue Merger Sub, Inc., Guaranteed Notes, 7.63%, due 2/15/19 ñ Forestry/Paper (0.6%) PE Paper Escrow GmbH, Senior Secured Notes, 12.00%, due 8/1/14 ñ Gaming (8.5%) CityCenter Holdings LLC, Senior Secured Notes, 7.63%, due 1/15/16 ñ CityCenter Holdings LLC, Secured Notes, 10.75%, due 1/15/17 ñ¢¢ FireKeepers Development Authority, Senior Secured Notes, 13.88%, due 5/1/15 ñ Harrah's Operating Co., Inc., Guaranteed Notes, 5.63%, due 6/1/15 Harrah's Operating Co., Inc., Secured Notes, 12.75%, due 4/15/18 ñ MGM Mirage, Inc., Guaranteed Notes, 6.63%, due 7/15/15 MGM Mirage, Inc., Guaranteed Notes, 7.50%, due 6/1/16 MGM Mirage, Inc., Senior Secured Notes, 9.00%, due 3/15/20 Pokagon Gaming Authority, Senior Notes, 10.38%, due 6/15/14 ñ San Pasqual Casino Development Group, Inc., Notes, 8.00%, due 9/15/13 ñ Seminole Indian Tribe of Florida, Notes, 7.75%, due 10/1/17 ñ See Notes to Schedule of Investments 8 PRINCIPAL AMOUNT VALUE† Gas Distribution (5.1%) $ El Paso Corp., Senior Unsecured Notes, 7.00%, due 6/15/17 El Paso Corp., Global Medium-Term Notes, 7.75%, due 1/15/32 El Paso Energy Corp., Global Medium-Term Notes, 7.80%, due 8/1/31 Energy Transfer Equity L.P., Senior Secured Notes, 7.50%, due 10/15/20 Ferrellgas Partners L.P., Senior Unsecured Notes, 9.13%, due 10/1/17 Inergy L.P., Guaranteed Notes, 7.00%, due 10/1/18 ñ Kinder Morgan Finance Co., Guaranteed Notes, 5.70%, due 1/5/16 MarkWest Energy Partners L.P., Guaranteed Notes, Ser. B, 8.75%, due 4/15/18 Regency Energy Partners L.P., Guaranteed Notes, 6.88%, due 12/1/18 Health Facilities (3.8%) Biomet, Inc., Guaranteed Notes, 10.00%, due 10/15/17 Biomet, Inc., Guaranteed Notes, 10.38%, due 10/15/17 ¢¢ Biomet, Inc., Guaranteed Notes, 11.63%, due 10/15/17 Columbia Healthcare Corp., Senior Unsecured Notes, 7.50%, due 12/15/23 Columbia/HCA Corp., Senior Unsecured Notes, 7.69%, due 6/15/25 Columbia/HCA Corp., Senior Unsecured Notes, 7.05%, due 12/1/27 HCA, Inc., Senior Secured Notes, 8.50%, due 4/15/19 OMEGA Healthcare Investors, Inc., Guaranteed Notes, 6.75%, due 10/15/22 ñ Tenet Healthcare Corp., Senior Unsecured Notes, 9.25%, due 2/1/15 Tenet Healthcare Corp., Senior Secured Notes, 8.88%, due 7/1/19 Investments & Misc. Financial Services (2.3%) Icahn Enterprises L.P., Guaranteed Notes, 7.75%, due 1/15/16 Icahn Enterprises L.P., Guaranteed Notes, 8.00%, due 1/15/18 Leisure (0.6%) Cedar Fair L.P., Guaranteed Notes, 9.13%, due 8/1/18 ñ Machinery (2.9%) Case New Holland, Inc., Senior Notes, 7.88%, due 12/1/17 ñ Terex Corp., Senior Subordinated Notes, 8.00%, due 11/15/17 The Manitowoc Co., Inc., Guaranteed Notes, 8.50%, due 11/1/20 Media—Broadcast (5.3%) Citadel Broadcasting Corp., Guaranteed Notes, 7.75%, due 12/15/18 ñ Clear Channel Communications, Inc., Guaranteed Notes, 10.75%, due 8/1/16 Cumulus Media, Inc., Senior Notes, 7.75%, due 5/1/19 ñØ Sirius XM Radio, Inc., Guaranteed Notes, 8.75%, due 4/1/15 ñ Univision Communications, Inc., Guaranteed Notes, 8.50%, due 5/15/21 ñ XM Satellite Radio, Inc., Guaranteed Notes, 13.00%, due 8/1/13 ñ XM Satellite Radio, Inc., Guaranteed Notes, 7.63%, due 11/1/18 ñ Media—Cable (7.1%) CCH II LLC, Guaranteed Notes, 13.50%, due 11/30/16 CCO Holdings LLC, Guaranteed Notes, 7.25%, due 10/30/17 CCO Holdings LLC, Guaranteed Notes, 7.88%, due 4/30/18 CCO Holdings LLC, Guaranteed Notes, 7.00%, due 1/15/19 CCO Holdings LLC, Senior Notes, 7.00%, due 1/15/19 ñ CCO Holdings LLC, Guaranteed Notes, 8.13%, due 4/30/20 See Notes to Schedule of Investments 9 PRINCIPAL AMOUNT VALUE† $ Cequel Communications Holdings I LLC, Senior Unsecured Notes, 8.63%, due 11/15/17 ñ DISH DBS Corp., Guaranteed Notes, 7.75%, due 5/31/15 Mediacom LLC, Senior Unsecured Notes, 9.13%, due 8/15/19 UPC Holding BV, Senior Secured Notes, 9.88%, due 4/15/18 ñ Videotron Ltee, Guaranteed Notes, 9.13%, due 4/15/18 Virgin Media Finance PLC, Guaranteed Notes, Ser.1, 9.50%, due 8/15/16 Virgin Media Finance PLC, Guaranteed Notes, 8.38%, due 10/15/19 Media—Services (1.8%) Clear Channel Worldwide Holdings, Inc., Guaranteed Notes, Ser. B, 9.25%, due 12/15/17 WMG Acquisition Corp., Senior Secured Notes, 9.50%, due 6/15/16 Metals/Mining Excluding Steel (2.9%) Arch Coal, Inc., Guaranteed Notes, 8.75%, due 8/1/16 Arch Western Finance LLC, Guaranteed Notes, 6.75%, due 7/1/13 FMG Resources (August 2006) Pty Ltd., Guaranteed Notes, 7.00%, due 11/1/15 ñ Packaging (4.5%) Ball Corp., Guaranteed Notes, 7.38%, due 9/1/19 Berry Plastics Corp., Secured Notes, 9.50%, due 5/15/18 Berry Plastics Corp., Secured Notes, 9.75%, due 1/15/21 ñ Crown Americas LLC, Guaranteed Notes, 7.63%, due 5/15/17 Owens-Brockway Glass Container, Inc., Guaranteed Notes, 7.38%, due 5/15/16 Reynolds Group Issuer, Inc., Guaranteed Notes, 9.00%, due 4/15/19 ñ Reynolds Group Issuer, Inc., Senior Secured Notes, 6.88%, due 2/15/21 ñ Pharmaceuticals (2.9%) Mylan, Inc., Guaranteed Notes, 7.63%, due 7/15/17 ñ Mylan, Inc., Guaranteed Notes, 7.88%, due 7/15/20 ñ Valeant Pharmaceuticals Int'l, Guaranteed Notes, 6.50%, due 7/15/16 ñ Valeant Pharmaceuticals Int'l, Guaranteed Notes, 6.75%, due 10/1/17 ñ Valeant Pharmaceuticals Int'l, Guaranteed Notes, 6.88%, due 12/1/18 ñ Printing & Publishing (2.4%) Gannett Co., Inc., Guaranteed Notes, 9.38%, due 11/15/17 Gannett Co., Inc., Guaranteed Notes, 7.13%, due 9/1/18 ñ TL Acquisitions, Senior Notes, 10.50%, due 1/15/15 ñ Real Estate Dev. & Mgt. (0.7%) Realogy Corp., Guaranteed Notes, 11.50%, due 4/15/17 ñ Software/Services (7.2%) Buccaneer Merger Sub., Inc., Senior Notes, 9.13%, due 1/15/19 ñ Ceridian Corp., Guaranteed Notes, 11.25%, due 11/15/15 Ceridian Corp., Guaranteed Notes, 12.25%, due 11/15/15 ¢¢ Fidelity National Information Services, Inc., Guaranteed Notes, 7.63%, due 7/15/17 Fidelity National Information Services, Inc., Guaranteed Notes, 7.88%, due 7/15/20 First Data Corp., Guaranteed Notes, 11.25%, due 3/31/16 Lender Processing Services, Inc., Guaranteed Notes, 8.13%, due 7/1/16 See Notes to Schedule of Investments 10 PRINCIPAL AMOUNT VALUE† $ SunGard Data Systems, Inc., Guaranteed Notes, 10.63%, due 5/15/15 SunGard Data Systems, Inc., Guaranteed Notes, 10.25%, due 8/15/15 SunGard Data Systems, Inc., Senior Unsecured Notes, 7.38%, due 11/15/18 ñ SunGard Data Systems, Inc., Senior Unsecured Notes, 7.63%, due 11/15/20 ñ Specialty Retail (1.2%) Toys "R" Us Property Co. I LLC, Guaranteed Notes, 10.75%, due 7/15/17 Steel Producers/Products (1.1%) Tube City IMS Corp., Guaranteed Notes, 9.75%, due 2/1/15 United States Steel Corp., Senior Unsecured Notes, 6.65%, due 6/1/37 Support—Services (3.3%) ARAMARK Holdings Corp., Senior Notes, 8.63%, due 5/1/16 ñ¢¢ Hertz Corp., Guaranteed Notes, 6.75%, due 4/15/19 ñ Knowledge Learning Corp., Inc., Guaranteed Notes, 7.75%, due 2/1/15 ñ RSC Equipment Rental, Inc., Senior Unsecured Notes, 9.50%, due 12/1/14 RSC Equipment Rental, Inc., Guaranteed Notes, 10.25%, due 11/15/19 RSC Equipment Rental, Inc., Guaranteed Notes, 8.25%, due 2/1/21 United Rentals N.A., Inc., Guaranteed Notes, 8.38%, due 9/15/20 West Corp., Guaranteed Notes, 8.63%, due 10/1/18 ñ West Corp., Guaranteed Notes, 7.88%, due 1/15/19 ñ Telecom—Equipment (0.4%) CommScope, Inc., Guaranteed Notes, 8.25%, due 1/15/19 ñ Telecom—Integrated/Services (9.4%) Citizens Communications Co., Senior Unsecured Notes, 9.00%, due 8/15/31 ØØ GCI, Inc., Senior Unsecured Notes, 8.63%, due 11/15/19 Integra Telecom Holdings, Inc., Senior Secured Notes, 10.75%, due 4/15/16 ñ Intelsat Bermuda Ltd., Guaranteed Notes, 11.50%, due 2/4/17 ØØ¢¢ Intelsat Jackson Holdings S.A., Guaranteed Notes, 8.50%, due 11/1/19 PAETEC Holding Corp., Senior Secured Notes, 8.88%, due 6/30/17 PAETEC Holding Corp., Guaranteed Notes, 9.88%, due 12/1/18 ñ Qwest Communications Int'l, Inc., Guaranteed Notes, 7.13%, due 4/1/18 Windstream Corp., Guaranteed Notes, 7.88%, due 11/1/17 Windstream Corp., Guaranteed Notes, 7.75%, due 10/1/21 ñ Telecom—Wireless (7.1%) Clearwire Communications LLC, Senior Secured Notes, 12.00%, due 12/1/15 ñØØ Clearwire Communications LLC, Secured Notes, 12.00%, due 12/1/17 ñ Cricket Communications, Inc., Senior Secured Notes, 7.75%, due 5/15/16 Cricket Communications, Inc., Guaranteed Notes, 7.75%, due 10/15/20 Sprint Capital Corp., Guaranteed Notes, 6.88%, due 11/15/28 Sprint Nextel Corp., Senior Unsecured Notes, 6.00%, due 12/1/16 Wind Acquisition Finance SA, Guaranteed Notes, 11.75%, due 7/15/17 ñ Wind Acquisition Finance SA, Senior Secured Notes, 7.25%, due 2/15/18 ñ Total Corporate Debt Securities (Cost $348,181,997) See Notes to Schedule of Investments 11 NUMBER OF SHARES VALUE† Short-Term Investments (2.3%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $6,242,193) Total Investments (139.1%) (Cost $362,541,593) ## Liabilities, less cash, receivables and other assets [(29.3%)] ) Liquidation Value of Perpetual Preferred Shares [(9.8%)] ) Total Net Assets Applicable to Common Shareholders (100.0%) See Notes to Schedule of Investments 12 Notes to Schedule of Investments (Unaudited) † In accordance with Accounting Standards Codification ("ASC") 820 "Fair Value Measurements and Disclosures" ("ASC 820"), all investments held by Neuberger Berman High Yield Strategies Fund Inc. (the "Fund") are carried at the value that Neuberger Berman Management LLC ("Management") believes the Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Fund's investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. ● Level 1 – quoted prices in active markets for identical investments ● Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, amortized cost, etc.) ● Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing an investment are not necessarily an indication of the risk associated with investing in those securities. The value of the Fund's investments in debt securities is determined by Management primarily by obtaining valuations from independent pricing services based on readily available bid quotations, or if quotations are not available, by methods which include various considerations based on security type (generally Level 2 inputs). In addition to the consideration of yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions, the following is a description of other Level 2 inputs and related valuation techniques used by an independent pricing service to value certain types of debt securities of the Fund: Corporate Debt Securities. Inputs used to value corporate debt securities generally include relative credit information, observed market movements, sector news, spread to the U.S. Treasury market, and other market information which may include benchmark yields, reported trades, broker-dealer quotes, issuer spreads, benchmark securities, bids, offers, and reference data, such as market research publications, when available ("Other Market Information"). High Yield Securities. Inputs used to value high yield securities generally include a number of observations of equity and credit default swap curves related to the issuer and Other Market Information. Bank Loans and Swaps. Inputs used by independent pricing services to value bank loan securities and interest rate swap contracts include multiple broker quotes (generally Level 2 inputs). Management has developed a process to periodically review information provided by independent pricing services for all types of securities. Investments in State Street Institutional Liquid Reserves Fund Institutional Class are valued using the fund's daily calculated net asset value per share. If a valuation is not available from an independent pricing service, or if Management has reason to believe that the valuation received does not represent the amount the Fund might reasonably expect to receive on a current sale in an orderly transaction, the Fund seeks to obtain quotations from principal market makers (generally considered Level 3 inputs). If such quotations are not readily available, the security is valued using methods the Fund's Board of Directors (the "Board") has approved on the belief that they reflect fair value. Numerous factors may be See Notes to Financial Statements 13 Notes to Schedule of Investments (Unaudited) (cont'd) considered when determining the fair value of a security based on Level 2 or 3 inputs, including available analyst, media or other reports, trading in futures or ADRs and whether the issuer of the security being fair valued has other securities outstanding. These fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security is next quoted or next trades. The following is a summary, categorized by Level, of inputs used to value the Fund's investments as of April 30, 2011: Asset Valuation Inputs Investments: Level 1 Level 2 Level 3§ Total Bank Loan Obligations^ $ — $ $ — $ Corporate Debt Securities Aerospace/Defense — — Airlines — Apparel/Textiles — — Auto Loans — — Automakers — — Banking — — Building & Construction — — Building Materials — — Chemicals — — Consumer/Commercial/Lease Financing — — Department Stores — — Diversified Capital Goods — — Electric—Generation — Electric—Integrated — — Electronics — — Energy—Exploration & Production — — Food & Drug Retailers — — Food—Wholesale — — Forestry/Paper — — Gaming — — Gas Distribution — — Health Facilities — — Investments & Misc. Financial Services — — Leisure — — Machinery — — Media—Broadcast — — Media—Cable — — Media—Services — — Metals/Mining Excluding Steel — — Packaging — — Pharmaceuticals — — See Notes to Financial Statements 14 Notes to Schedule of Investments (Unaudited) (cont'd) Investments: Level 1 Level 2 Level 3§ Total Printing & Publishing $ — $ $ — $ Real Estate Dev. & Mgt. — — Software/Services — — Specialty Retail — — Steel Producers/Products — — Support—Services — — Telecom—Equipment — — Telecom—Integrated/Services — — Telecom—Wireless — — Total Corporate Debt Securities — Short-Term Investments — — Total Investments $ — $ $ $ ^
